Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	During a telephonic interview with the applicant’s attorney Christopher Panagos on 3/4/2021, the attorney pointed out that the state of technology at the time of the prior art of record was not capable of implementing a mass spectrometer or a spectrophotometer into an intra oral device, in a manner that would have allowed sampling of components of food.  The applicant’s attorney argued that it would have been unreasonable for one of ordinary skill in the art, at the time the invention was made to modify a mass spectrometer or spectrophotometer, to a size to where it would have been able to be implanted into the mouth of a user.  After giving further consideration, the examiner deems that this feature would be deemed patentable over other prior art systems.  One of ordinary skill in the art would not have deemed it obvious to shrink down the spectrometer or spectrophotometer, and embed the devices into dental fixtures of a user of the system for these reasons, the claimed subject matter in the present invention is deemed patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARYL C POPE/Primary Examiner, Art Unit 2687